     Case 1:10-cv-00781-EAW-JJM Document 466 Filed 09/16/19 Page 1 of 4




UNITED STATES DISTRICT COURT                                               SEP 1 6 2019
WESTERN DISTRICT OF NEW YORK
                                                                            -geWENGOSi
                                                                           iBilDlSTMQ.
STEUBEN FOODS,INC.,

                    Plaintiff,                          DECISION AND ORDER


             V.                                         1:10-CV-00781 EAW


SHIBUYA HOFFMANN CORF., SHIBUYA
KOGYO CO. LTD, and HF HOOD LLC,

                    Defendants.



                      INTRODUCTION AND BACKGROUND


      Plaintiff Steuben Foods, Ine.("Plaintiff) has sued Defendants Shibuya Hoppmann

Corp., Shibuya Kogyo Co. Ltd., and HF Hood LLC (collectively "Defendants") for patent

infringement under 35 U.S.C. §§ 100 et seq. (Dkt. 1). On April 15, 2013, this matter was

referred to Magistrate Judge Jeremiah J. McCarthy for hearing and disposition of all non-

dispositive motions or applications, supervision of discovery, and to hear and report upon

dispositive motions for consideration by the district judge. (Dkt. 112).

       On July 13, 2017, Defendants filed a motion asking the Court to dismiss the

complaint based on improper venue or, in the alternative, to transfer the matter to the

United States District Court for the District ofDelaware. (Dkt. 340). On January 16,2018,

Judge McCarthy entered a report and recommendation in which he recommended that the

Court deny Defendants' motion without prejudice to renewal upon completion of claim


                                            -1-
      Case 1:10-cv-00781-EAW-JJM Document 466 Filed 09/16/19 Page 2 of 4




construction. (Dkt. 371). Defendants filed objections to the R&R (Dkt. 372), which the

Court overruled on March 16, 2018 (Dkt. 380). Defendants thereafter sought a writ of

mandamus from the Court of Appeals for the Federal Circuit, which denied the request on

May 1, 2018. (See Dkt. 397). However, the Federal Circuit noted that it "expect[ed] that

the district court will promptly resolve the venue issues...." (Id. at 4).

       On February 28,2019, Defendants filed a second motion to dismiss or transfer(Dkt.

448), on the same grounds as raised in their first motion. On August 20, 2019, Judge

McCarthy entered a report and recommendation (Dkt. 464)(the "R&R") in which he

recommended denying the motion "without prejudice to renewal once [the undersigned]

has ruled on the pending objections to [Judge McCarthy's] October 1, 2018 Report and

Recommendation [Dkt. 246]"(id. at 2). No party filed objections to the R&R.

                                      DISCUSSION


I.     Standard of Review


       Pursuant to 28 U.S.C. § 636(b)(1)(C), where a party makes specific objections to a

magistrate judge's report and recommendation, the district judge must "make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1)(C). "The Court

reviews unobjected-to findings for clear error." Am. Ins. Co. v. City ofJamestown,914 F.

Supp. 2d 377, 384(W.D.N.Y. 2012). After conducting its review, the Court may "accept.




                                             -2-
      Case 1:10-cv-00781-EAW-JJM Document 466 Filed 09/16/19 Page 3 of 4




reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(1)(C).

II.    The Court Adopts the R&R


       As noted above, no party has objected to the R&R. Accordingly, the Court has

reviewed it for clear error and, having found none,adopts the R&R in its entirety and denies

Defendants' pending motion to dismiss or transfer without prejudice. The Court notes that

it has now resolved the outstanding objections to Judge McCarthy's October 1, 2018

Report and Recommendation. {See Dkt. 465). Moreover, given the Court's resolution of

those objections, and in light ofthe Federal Circuit's stated expectation that the venue issue

will be resolved promptly, it strikes the Court that it may no longer be appropriate to

complete claim construction prior to resolving Defendants' venue arguments. Instead, it

appears that this would be an appropriate point in the proceedings for Defendants to file a

renewed motion for consideration on the merits.


                                      CONCLUSION


        For the reasons set forth above, the Court accepts and adopts the R&R(Dkt. 464)

and the findings and recommendations set forth therein. Defendants' motion to dismiss or,

in the alternative, transfer venue(Dkt. 448)is denied without prejudice to renewal.
     Case 1:10-cv-00781-EAW-JJM Document 466 Filed 09/16/19 Page 4 of 4




      so ORDERED.




                                               JEpfA. WOLFOI
                                              States District Judge

Dated: September 16, 2019
      Rochester, New York




                                    -4-
